CaSEEFESIPBBGSSNER BECUMENALS fled OSS/2%-Bags fot 1

AIELLO CANNICK

Your rights * Our business

‘ 69-06 Grand Avenue
Tere Coneick Maspeth, New York 11378
everaux L. (718) 426-0444, Fax (718) 803 9764

        
 
   

 

MEMO. ENDORSED

Jennifer Arditi Email: infowaiellocannick.com
Of Counsel . 2, ite. Y .
John S. Esposito The application is Ag rantéd..
Anthony J. Rattoballi setae a _ denied. :
. — aes
April 23, 2020 ARE oe
t : a a
! ns. Roman, US.D.J.
VIA ECF Sone ‘i oes
The Honorable Judge Nelson S. Roman ~a © | Ng 4
United States Courthouse White Plains, New York 1060T-”:
Southern District of New York Clerk of Lhe Cort cages te
300 Quarropas Street . ‘
White Plains, New York 10601 te berminate the moter
¢ do C4 3) :

Re: —_ United States v. Kevin Mallory
Docket No.: 15-Cr-00005 (NSR) ~0Q

Dear Honorable Judge Roman:

Kevin Mallory is scheduled to appear before Your Honor on June 4, 2020 for a status

conference on a Violation of Supervised Released. Duc to scheduling conflict, we respectfully
request that the matter be re-calendared to June 5, 2020 at 12pm. /

Please know that Benjamin Gianforti, the Assigned Assistant, as well as Probation
Officer Jeffrey Steimel consented our request.

Thank you in advance for your consideration.

Respectfully submitted,

Deveraux L. Cannick

DLC/ad

cc: AUSA Benjamin Gianforti, via email
Probation Officer Jeffrey Steimel, via email

U 1c SDNY
D@CUMENT
E ECTRONICALLY FILED

DOC #:_ — —
DATE FILED: _$!24( 20 22 |

——— >
—

 

 

 

 

 

—_
